Exhibit 10-9


BB&T
GUARANTY AGREEMENT


BRANCH BANKING AND TRUST COMPANY                  Date: May 24, 2018


As an inducement to Branch Banking and Trust Company ("Bank"), having a branch
office at 158 N. Harbor City Boulevard, Suite 401, Melbourne, Florida 32935, to
extend credit to and to otherwise deal with The Goldfield Corporation
("Borrower"), and in consideration thereof, the undersigned (the “Guarantor” and
each of the undersigned Guarantors, jointly and severally, if more than one)
hereby unconditionally guarantees to Bank and its successors and assigns the due
and punctual payment of any and all notes, drafts, debts, ACH obligations and
liabilities, primary or secondary (whether by way of endorsement or otherwise),
of Borrower, at any time, whether now existing or hereafter incurred with or
held by Bank, together with interest, as and when the same become due and
payable, and whether by acceleration or otherwise (collectively, the
“Obligations”), in accordance with the terms of the Obligations including all
renewals, extensions and modifications thereof. This Guaranty is a guarantee of
payment and not of collection.


To secure the Obligations, the Guarantor hereby grants to bank a security
interest in all of the Guarantor’s deposit accounts maintained with Bank, and
Bank shall also at all times have the right of set-off against any such deposit
account in the same manner and to the same extent that the right of set-off may
exist against the Borrower. The Guarantor hereby subordinates any and all
indebtedness of Borrower now or hereafter owed to the Guarantor to the
Obligations, and agrees with Bank that the Guarantor shall not demand payment of
principal or interest from Borrower, shall not claim any offset or other
reduction of the Obligations because of any such indebtedness and shall not take
any action to obtain any of the security described in and encumbered by the
documents evidencing Obligations (“Loan Documents”); provided, however, that, if
Bank so requests, such indebtedness shall be collected, enforced and received by
the Guarantor as trustee for Bank and shall be paid over to Bank on account of
the Obligations, but without reducing or affecting any manner the liability of
the Guarantor under the other provisions of this Guaranty Agreement.


Guarantor understands and agrees that an Obligation may be accepted or created
with Bank at any time and from time to time without notice to Guarantor and
Guarantor hereby expressly waives presentment, demand, protest, and notice of
dishonor of any such Obligation.


Bank may receive and accept as collateral from time to time any securities or
other property for the Obligations, and may surrender, compromise, exchange and
release such collateral or any part thereof at any time without notice and
without in any manner affecting the obligation and liability of the Guarantor
hereunder. Bank shall have no obligation to protect, perfect, secure or insure
any security interests, liens or encumbrances in any collateral now or hereafter
held for the Obligations.


Notwithstanding anything to the contrary herein, any person that does not
qualify as an Eligible Contract Participant (as defined in the Commodity
Exchange Act, as amended) or otherwise does not qualify as an “indirect
proprietorship” pursuant to the rules of the Commodity Futures Trading
Commission, shall not be deemed a party to any guaranty of any swap agreement
with Bank entered into or modified on or after October 12, 2012, and shall not
be liable for any swap obligations to Bank arising from such swap agreement. The
foregoing exclusion shall have no effect on any other obligation of such person
to Bank under this Guaranty.


In the event of the occurrence of a “Default” or “Event of Default’ otherwise
relation to the Obligations or evidenced or secured by ay of the other Loan
Documents or relating to the transactions contemplated by the Loan Documents;
all rights powers and remedies available to Bank in such event shall be
non-exclusive and cumulative of all other rights, powers and remedies provided
thereunder or hereunder or by law or in equity. Accordingly, the Guarantor
hereby authorizes and empowers Bank upon the occurrence of Default or Event of
Default under the Note(s) or Loan Documents, at its sole discretion, and except
as otherwise provided herein, without notice to Guarantor, to exercise and cause
to be exercised any right or remedy which Bank may have, including, but not
limited to, judicial foreclosure, acceptance of a deed or assignment in lieu of
foreclosure, appointment of a receiver to collect rents and profits, exercise of
remedies against personal property, or enforcement of any assignment of leases,
rents, profits, accounts and certificates of deposit, or any other security,
whether real, personal or tangible or intangible. At any public or private sale
of any security or collateral for any indebtedness or any part hereof guaranteed
hereby, whether by foreclosure or otherwise, Bank, may in its discretion,
purchase all of any part of such security or collateral so sold or offered for
sale for its own account and may apply against the amount bid therefor the
balance due it pursuant to the Note(s) or any of the other Loan Documents
without prejudice to Bank’s remedies hereunder against Guarantor for
deficiencies or if allowed by applicable law. If the Obligations are partially
paid by reason of the election of Bank, its successors, endorsees or assigns, to
pursue any of the remedies available to Bank or if the Obligations are otherwise
partially paid, then this Guaranty shall nevertheless remain in full force and
effect, and the Guarantor shall remain liable for the entire balance of the
Obligations, even though any rights which Guarantor may have against Borrower
may be destroyed or diminished by the exercise of any such remedy.


This obligation of the Guarantor hereunder shall be a primary and not a
secondary obligation and liability, payable immediately upon demand without
recourse first having been obtained by Bank against the Borrower or any other
guarantor or obligor, and without first resorting to any collateral held by Bank
for the Obligations. The Guarantor hereby waives the benefit of all provisions
of law, for stay or delay of execution or sale of any property or other
satisfaction of judgment against the Guarantor until judgment is obtained
against the Borrower and execution thereon returned unsatisfied, or until it is
determined that the Borrower has no property or assets available for the
satisfaction of the Obligations, or until any other proceedings can be
completed. Guarantor hereby agrees to indemnify Bank for all costs of
collection, including but not limited to the costs of repossession, appraisal,
foreclosure, all attorneys' fees reasonably incurred and all court costs
incurred by Bank should Bank first be required by the Guarantor to resort to any
collateral held by the Bank or to obtain execution or other satisfaction of a
judgment against the Borrower for the Obligations. The Guarantor further agrees
that the Guarantor is responsible for any part of the Obligations which have
been paid by the Borrower to Bank and which the Bank is subsequently required to
return to the Borrower or a trustee for the Borrower in any bankruptcy or
insolvency proceeding. Guarantor agrees that it shall not have any right of
subrogation, reimbursement or indemnity whatsoever, nor any right of recourse to
bank’s collateral for Obligations unless and until all of Obligations of the
Borrower have been paid in full. The Guarantor hereby waives, to the extent
avoidable under any provision of the Bankruptcy Code, any right arising upon
payment by the Guarantor of any obligation under this Guaranty to assert a claim
against the bankruptcy estate of the Borrower.


In addition to the other waivers set forth elsewhere in this Guaranty, the
Guarantor hereby waives and agrees not to assert or take advantage of (a) if
allowed by applicable law, the defense of the statute of limitations in any
action hereunder or for the collection of the Obligations or the performance of
any Obligation; (b) any defense that may arise by reason of the incapacity, lack
of authority, death or disability of Guarantor, Borrower, or any other party or
entity, or the failure of Bank to file or enforce a claim against the estate
(either in administration, bankruptcy or any other proceeding) of Borrower or
any other party or entity; (c) any defense based upon the failure of Bank to
give notice of the existence, creation, or incurring of any new or additional
indebtedness or obligation


ACCOUNT #9660933082/NOTE #90009        Page 1 of 4                    
1457FL (1301) NB



--------------------------------------------------------------------------------



or the failure of Bank to give notice of any action or non-action on the part of
any other party whosoever, in connection with any Obligation, including without
limitation the release of any other guarantor; (d) any defense based upon an
election of remedies by Bank which destroys or otherwise impairs any subrogation
rights of Guarantor to proceed against Borrower for reimbursement, or both; (e)
any defense based upon failure of Bank to commence an action against Borrower or
any other guarantor of the Obligations; (f) any duty of the part of Bank to
disclose to the Guarantor any fact that is may know or hereafter know regarding
Borrower; (g) acceptance or notice of acceptance of this Guaranty by Bank; (h)
as stated above, notice of presentment and demand for payment or performance of
the Obligations or performance of any except as otherwise require in this
Guaranty; (i) as set forth above, protest and notice of dishonor or of default
to the Guarantor or to any other party with respect to the indebtedness or
performance of obligations hereby guaranteed; (j) except as otherwise provided
herein, any and all other notices whatsoever to which the Guarantor might
otherwise be entitled; (k) any defense based on lack of due diligence by the
Bank and the collection, protection or realization upon any collateral securing
the Obligations; (l) any transfer by Borrower of all or any part of the security
for the Obligations; and (m) any other legal or equitable defenses whatsoever to
which the Guarantor might be entitled, to the extent permitted by law, unless
such defenses are based upon the willful misconduct of the Bank.


This Guaranty is unlimited and applies to all indebtedness of Borrower, whether
now existing or hereafter arising, including without limitation all obligations
of the Borrower to Bank in connection with any transfer of funds through the ACH
System.


To secure the payment of all Obligations and in addition to the security
interest granted to Bank in its deposit accounts, the Guarantor hereby grants a
security interest and lien in the following property owned by the Guarantor:


         (i) Accounts, including all contract rights;
        (ii) Equipment and Machinery, including all Accessions thereto, and all
manufacturers’ warranties, parts and tools therefore;
        (iii) Vehicles;
        (iv) Supporting Obligations;
        (v) to the extent not listed above as original collateral, all proceeds
(cash and non-cash) and products of the foregoing.

(the "Collateral").


The Guarantor agrees to execute and deliver to Bank any security agreement, deed
of trust, mortgage, UCC financing statement, or other document required by the
Bank in order to perfect and protect its security interest or lien in the
Collateral. This document shall constitute a security agreement under the
Uniform Commercial Code of Florida ("Code"), and in addition to having all other
legal rights and remedies, the Bank shall have all rights and remedies of a
secured party under the Code.


This Guaranty shall inure to the benefit of Bank, its successors and assigns,
and the owners and holders of any of the Obligations, and shall remain in force
until a written notice revoking it has been received by Bank; but such
revocation shall not release Guarantor from liability to Bank, its successors
and assigns, or the owners and holders of any of Obligations, for any Obligation
of the Borrower which is hereby guaranteed and then in existence or from any
renewals, extensions or modifications thereof in whole or in part, whether such
renewals, extensions or modifications are made before or after such revocation,
with or without notice to the Guarantor. The Guarantor waives presentment,
demand, protest and notices of every kind and assents to any one or more
extensions, modifications, renewals or postponements of the time or amount of
payment or any other indulgences given to Borrower. The Guarantor shall be
responsible for and shall reimburse the Bank for all costs and expenses
(including reasonable attorneys' fees) incurred by the Bank in connection with
the enforcement of this Guaranty or the protection or preservation of any right
or claim of the Bank in connection herewith, including without limitation costs
and expenses incurred by the Bank in connection with its attempts to collect the
Obligations.


If the Borrower is a corporation, this instrument covers all indebtedness,
obligations and liabilities to Bank purporting to be made or undertaken on
behalf of such corporation by any such officer or agent of said corporation
without regard to the actual authority of such officer or agent. The term
"corporation" shall include associations of all kinds and all purported
corporations, whether correctly and legally chartered and organized.


The Guarantor hereby warrants and represents to Bank that: (i) this Guaranty is
enforceable against it in accordance with its terms; (ii) the execution and
delivery of this Guaranty does not violate or constitute a breach of any
agreement to which the Guarantor is a party; (iii) there is no litigation,
claim, action or proceeding pending or, to the best knowledge of Guarantor,
threatened against it which would materially adversely affect the financial
condition of Guarantor or its ability to fulfill its obligations hereunder; (iv)
that it has knowledge of the Borrower's financial condition and affairs; and (v)
unless otherwise required in a Loan Agreement, if applicable, as long as any
Obligations remain outstanding or as long as Bank remains obligated to make
advances, the Guarantor shall furnish annually, as requested, an updated annual
report of The Goldfield Corporation and Subsidiaries as filed with the
Securities and Exchange Commission, which, when delivered shall be the property
of Bank.


This Guaranty is made in and shall be construed in accordance with the laws and
judicial decisions of the State of Florida. The Guarantor agrees that any
dispute arising out of this Guaranty shall be adjudicated in either the state or
federal courts of Florida and in no other forum. For that purpose, the Guarantor
hereby submits to the jurisdiction of the state and/or federal courts of
Florida. The Guarantor waives any defense that venue is not proper for any
action brought in any federal or state court in the State of Florida.


UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, GUARANTOR HEREBY WAIVES THE RIGHT
TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING OUT OF THIS GUARANTY OR ANY OF
THE LOAN DOCUMENTS EXECUTED BY THE BORROWER IN CONNECTION HEREWITH OR OUT OF THE
CONDUCT OF THE RELATIONSHIP BETWEEN THE BORROWER OR GUARANTOR AND BANK. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO EXTEND CREDIT TO BORROWER.
GUARANTOR HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S
COUNSEL, HAS REPRESENTED THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF
RIGHT TO JURY TRIAL PROVISION AND THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR
BANK’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.
                                                                                          
















ACCOUNT #9660933082/NOTE #90009        Page 2 of 4                    
1457FL (1301) NB



--------------------------------------------------------------------------------



GUARANTY SIGNATURE PAGE




Witness the signature and seal of each of the undersigned Guarantors.




GUARANTORS:


 
 




 
 
Southeast Power Corporation, a Florida corporation
WITNESS:
 
 
 
 
 
/s/ Melissa A. Munson
 
By:
/s/ Stephen R. Wherry
 
 
 
 
Stephen R. Wherry, Vice President
 
 
 
 
 
 
/s/ Barry Forbes
 
 
 
 
 
 
 
 

 
 
 
 
 
Power Corporation of America, a Florida corporation
WITNESS:
 
 
 
 
 
/s/ Melissa A. Munson
 
By:
/s/ Stephen R. Wherry
 
 
 
 
Stephen R. Wherry, Vice President
 
 
 
 
 
 
/s/ Barry Forbes
 
 
 
 
 
 
 
 

 
 
 
 
 
Bayswater Development Corporation, a Florida corporation
WITNESS:
 
 
 
 
 
/s/ Melissa A. Munson
 
By:
/s/ Stephen R. Wherry
 
 
 
 
Stephen R. Wherry, Vice President
 
 
 
 
 
 
/s/ Barry Forbes
 
 
 
 
 
 
 
 



 
 
 
 
 
Pineapple House of Brevard, Inc., a Florida corporation
WITNESS:
 
 
 
 
 
/s/ Melissa A. Munson
 
By:
/s/ Stephen R. Wherry
 
 
 
 
Stephen R. Wherry, Vice President
 
 
 
 
 
 
/s/ Barry Forbes
 
 
 









ACCOUNT #9660933082/NOTE #90009        Page 3 of 4                    
1457FL (1301) NB



--------------------------------------------------------------------------------



 
 
 
 
 
C and C Power Line, Inc., a Florida corporation
WITNESS:
 
 
 
 
 
/s/ Melissa A. Munson
 
By:
/s/ Stephen R. Wherry
 
 
 
 
Stephen R. Wherry, Authorized Signer
 
 
 
 
 
 
/s/ Barry Forbes
 
 
 
 
 
 
 
 



 
 
 
 
 
Precision Foundations, Inc., a Florida corporation
WITNESS:
 
 
 
 
 
/s/ Melissa A. Munson
 
By:
/s/ Stephen R. Wherry
 
 
 
 
Stephen R. Wherry, Vice President
 
 
 
 
 
 
/s/ Barry Forbes
 
 
 
 
 
 
 
 









Acknowledgments






STATE OF FLORIDA
CITY/COUNTY OF BREVARD      to-wit:
 


I HEREBY CERTIFY, that on this 24th day of May, 2018, before me, the
undersigned, a Notary Public of the State aforesaid, personally appeared Stephen
R. Wherry, who acknowledged himself to be the Vice President of Southeast Power
Corporation, Vice President of Power Corporation of America, Vice President of
Bayswater Development Corporation, Vice President of Pineapple House of Brevard,
Inc., Authorized Signer of C and C Power Line, Inc., and Vice President of
Precision Foundations, Inc., who is personally known to me, or has been
satisfactorily proven to be, the person whose name is subscribed to the
foregoing instrument, and he acknowledged that he, being so authorized to do,
executed the foregoing instrument for the purposes therein contained as the duly
authorized officer or signer of said respective corporations.


Given under my hand and official seal this 24th day of May, 2018.
 
(SEAL)
/s/ Melissa A. Munson
(SEAL)
 
Notary Public
 
 
My Commission Expires:
5/21/2020
 







ACCOUNT #9660933082/NOTE #90009        Page 4 of 4                    
1457FL (1301) NB

